—In an action to recover damages for breach of contract, the defendant Summit Renovation Corp. appeals from so much of an order of the Supreme Court, Richmond County (Maltese, J.), entered February 11, 1997, as, after a nonjury trial, denied its counterclaim for breach of contract and its motion pursuant to CPLR 3025 (c) to conform the pleadings to the proof adduced at trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
*643The decision of the fact-finding court should not be disturbed on appeal unless it is obvious that the court’s conclusion could not have been reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses (see, Thoreson v Penthouse Intl., 80 NY2d 490; Astoria Fed. Sav. & Loan Assn. v Thrift Assns. Serv. Corp., 237 AD2d 475). In the present case, the evidence supports the trial court’s conclusion that the plaintiff did not breach its contract with the appellant.
The appellant’s remaining contentions are without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.